DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 9, 11-14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston US PG Pub 2014/0295731 A1., in further view of Matsuhira et al., US PG Pub 2004/0113777 A1 (Hereafter Matsuhira).
Regarding claims 1 and 20 where it is disclosed by Weston to have a toy robot that incorporates RFID device for allowing the robot to assume personalities as described in at least paragraphs 27, 30 and 40.  This is read upon by applicants claim to, “An autonomously acting robot [paragraph 27 describes robots], comprising: a non-transitory computer readable medium [paragraph 37 or claim 21] configured to store instructions thereon; … ; a detector configured to detect whether the autonomously acting robot is wearing clothing [at least paragraphs 30, 39, 40, 60 and 66-67]; a processor connected to the non-transitory computer readable medium [paragraph 37 or claim 21], wherein the processor is configured to execute the instructions for: specifying an operation of the autonomously acting robot [at least paragraph 27 describes a robot], wherein the specifying the operation comprises changing behavioral characteristics of the autonomously acting robot in response to a determination that the autonomously acting robot is wearing clothing [paragraphs 30, 39, 40, 60 and 66-67], ….”  
However it is not specifically disclosed by Weston to have their system also, “… a sensor configured to detect a touch on a body surface of the autonomously acting robot … a drive mechanism configured to execute the specified operation”.  
Sakamoto is directed to a robot system and the cover for the robot whereby in and where they describe their system also having a touch sensor and also actuators which move the robotic toy based on the commands from the processor.  This is read upon by applicants claim to, “… a sensor configured to detect a touch on a body surface of the autonomously acting robot [Sakamoto at least paragraphs 72, 75, 77 and 102]… a drive mechanism configured to execute the specified operation [Sakamoto in at least paragraphs 73, 78 and 117]”.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Weston by the teachings of Sakamoto where they are both 
However, it not specifically disclosed by neither Weston nor Sakamoto to have their system have, “… and increasing sensitivity of the sensor in response to the determination that the autonomously acting robot is wearing clothing …”.  
Matsuhira is directed to a moving robot and discloses their robotic system also increasing the sensitivity of the sensor on the robot to allow the sensor to become more perceptive.  It is disclosed by Matsuhira to have their system, “… increasing sensitivity of the sensor in response to the determination that the autonomously acting robot is wearing clothing … [Matsuhira at least paragraph 45]”.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Weston and Sakamoto by the teachings of Matsuhira whereby they are all directed to the same field of endeavor of robotic system and the control of said robotic system.  Where one would have been motivated to modify Weston and Sakamoto by the use of a well-known technique to improve a similar device in the same way, as taught by Matsuhira.  Where in this instance the modification of Weston and Sakamoto whom do not have their system increase the sensitivity of the sensor in response to the system detecting that another criteria has been met, which would allow the system to use one sensor to help increase the other 

Regarding claim 9 where it is further disclosed by Weston in at least paragraphs 30, 39, 40, 60 and 66-67 to have their system being able to, “execute the instructions for changing the behavioral characteristics of the autonomously acting robot based on a category of the clothing.”  Whereby the RFID in the clothes allows the device to import different functions and behavior or personalities which the toy assumes.  

Regarding claim 11 where it is further disclosed by Weston in at least paragraphs 30, 39, 40, 60 and 66-67 to have their system also being able to, “execute the instructions for selecting a specific operation correlated to the clothing.”  Whereby when the user puts the clothes on the toy and the system recognizes the outfit based on the RFID on the clothes the toy assumes a new character or personality based on the information on the RFID chip set.  

Regarding claim 12 where it is disclosed by Weston in at least paragraphs 27 and 66 to have a central server from which the character or personalities or behavior can be sent to the toys.  This is read upon by applicants claim to, “execute the instructions for acquiring a motion file defining the specific operation from an external database.”  

Regarding claim 13 where it is disclosed by Weston in at least paragraphs 40 and 60 to have the toy respond to specific actions and outfits based on the RFID tag associated with the outfit and thus interact with the user based on the specific actions which the user carries out.  

Regarding claim 14 where it is further disclosed by Weston to have their system also sense that the user has put on an outfit or other adornment/jewelry or accessories on the toy robot and detect the RFID contained on the outfit or other adornment/jewelry or accessories, which allows the robot to change the behavior or personality of the robot based on what is read from the RFID as described in at least paragraphs 30, 39, 40, 60 and 66-67.  This is read upon by applicants claim to, “recognizing an adornment worn by the autonomously acting robot, and changing the behavioral characteristics of the autonomously acting robot based on a combination of the clothing and the adornment.”  

Regarding claim 16 where it is disclosed by Weston in at least paragraphs 30, 39, 40, 60 and 66-67 to have their system also sense that the user has put on an outfit or other adornment/jewelry or accessories on the toy robot and detect the RFID contained on the outfit or other adornment/jewelry or accessories, which allows the robot to change the behavior or personality of the robot based on what is read from the RFID.  This is read upon by applicants claim to, “for changing the behavioral characteristics of the robot based on an attachment correlated to the clothing.”  

Regarding claim 20 which is the corresponding computer program product claim for system claim 1 and is therefore rejected for the same reasons as stated for claim 1 above.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1 & 20 where applicant claims “a detector” applicant fails to provide any guidance as to what this maybe in the specification and hence it is unclear what this could be.  For the purpose of compact prosecution it has been assumed that this is an RFID sensor and not some other “detector” as there are many different way a robot could detect if it is wearing clothes.  Thus for this case at this time it has been assumed that it is an RFID tag reader.  It is suggested that applicant correct the terminology to match what is in their specification and thus allow for some consistency and reduce the indefiniteness which is present right now.  
The dependent claims 2-19 are also rejected for the same reasons as stated for the claim from which they depend from as they do not resolve the issue of indefiniteness as they do not clarify the term.  
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: device for sensing clothing restrictiveness.  How does the robot actually sense the restrictiveness of the article of   
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: What device is used to determine, “a predetermined refusal operation in response to the worn clothing failing to satisfy a wearing condition.”  What sensor is used to determine the “satisfy a wearing condition”?  How does the system do this as right now the claim just describes a function but no actual system to carry out the function?  The processor must need some data but from what or where has not been described in the claim.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: where no description has been provided in regards to what carries out the “recognizing an adornment worn by the autonomously acting robot…”  What is used to carry out this step?  What device is being used to carry out this function?  
Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: What sensor or device is used to callow the robot to carry out the step of, “an operation refusing to wear clothing in response to an envisaged wearing state differing from recognized clothing” and “changing the behavioral characteristics of the robot based on an attachment correlated to the clothing.”  
Allowable Subject Matter
Claims 2-8, 10, 15 & 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.